—Appeal from order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about August 8, 2000, which denied defendant-appellant’s motion to set aside a jury verdict in plaintiffs favor, unanimously dismissed, without costs.
Defendant’s right to appeal the order denying its motion to set aside the verdict terminated with the entry of a judgment (Kirby v Turner Constr. Co., 286 AD2d 618). We reject defendant’s argument that its motion to set aside the verdict was in certain respects “addressed to the pleadings” within the meaning of CPLR 5501 (c). Concur — Williams, J.P., Saxe, Ellerin, Lemer and Friedman, JJ.